COLLIER, C. J.
The writ of error being returnabte to the next term, the' cause is not now before us ; and if it was, as the bond by which execution is superseded is consequential to the writ of error, and not at all essential to the jurisdiction of this Court, it is the appropriate duty of the primary Court to determine whether it is a sufficient warrant for a supersedeas, and to order an execution to issue, if it shall be adjudged insufficient.
In Mansony ex parte, 1 Ala. Rep. 98, we held that the jurisdiction conferred upon the Supreme Court to issue writs of “ injunction, mandamus, &c.” is revisory, and can only be exercised where justice requires it, in order to control an inferior jurisdic-*491lion.” And without undertaking to consider whether it was allowable for us to award a mandamus to the ministerial officer of another Court, we determined that we could not award it, for the purpose of coercing Ihe clerk of an inferior Court to issue an execution on a judgment of that Court. Further, that the proper remedy in such case, is a motion to the Co'urt below, for a mandatory order to the clerk. This case is a conclusive authority against the motion, and it is consequently denied.